198 F.2d 568
UNITED STATES ex rel. KALOUDISv.SHAUGHNESSY.
No. 272.
Docket No. 22414.
United States Court of Appeals Second Circuit.
July 18, 1952.

Appeal from the United States District Court for the Southern District of New York.
Lebovici & Safir, New York City, Harold D. Safir, New York City, of counsel, for relator-appellant.
Myles J. Lane, U. S. Atty., New York City, William J. Sexton, Asst. U. S. Atty., and Lester Friedman, Atty. Immigration and Naturalization Service, New York City, of counsel, for respondent-appellee.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of Noonan, J., 106 F.Supp. 483.